I concur in so much of the opinion of Mr. Justice Fraser that overrules the exceptions, but cannot concur in that part of his opinion that sustains the third and fourth exceptions of the appellant. These exceptions should be overruled.
This Court has said, in Hughes v. S.C.L.P. Ry. Co.,107 S.C. 502, 93 S.E. 187:
"The motorman of a street car must be more diligent and careful for the safety of pedestrians than a locomotive engineer. * * * The locomotive has exclusive right of way, and is traveling on its own property, where, as a rule, pedestrians have no right to be, unless crossing a track, or by recognized customs are using a track with the implied permission of the company, while the street railways are using the streets, to which the public have the same right."